DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 08/11/2021 has been entered. Claims 1, 3-4, 7-14, 16, 18-19, 21, and 23-27 are pending. Claims 2, 5-6, 15, 17, 20, and 22 are canceled. Claims 8-10, 12, 14, 19, 21, 23-26 are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 11, 13, 16, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shelekhin et al., (US20150349344) hereinafter Shelekhin, in view of Zimmerman et al., (US20150155559 cited on IDS dated 05/24/2018) hereinafter Zimmerman.
Regarding Claim 1, Shelekhin discloses an alkaline electrochemical cell (Shelekhin [0010]) comprising a housing “18” (container) (Shelekhin [0013]), and an electrode assembly (cathode “12”, anode “14”, Shelekhin [0013]), disposed the container “18”, and comprising a cathode “12”, an anode “14”, a separator “16” (Shelekhin [0013]) located between the cathode and the anode (Shelekhin [0008], Fig. 1), an alkaline electrolyte solution (Shelekhin [0013]), and an additive which is an hydrocarbon organic additive (Shelekhin [0029]), that is an electron acceptor (Shelekhin [0029]), and is not particularly limited as long as it provides hydrocarbon and can accept electrons (Shelekhin [0029]). Shelekhin further does not include an ionically conducting polymer. However, Shelekhin does not explicitly teach an organic additive or sulfur trioxide; wherein the organic additive is a quinone, a 
In a similar field of endeavor as it pertains to an alkaline cell (Zimmerman [0004]), Zimmerman teaches a including an electron acceptor additive (Zimmerman [0013]) which is one of 2,3, dicloro-5,6-dicyano-1,4-benzoquinone, (a quinone), TCNE, and chloranil, which is an example of a quinone (Zimmerman [0013]).  All of these are examples of an organic additive, or sulfur trioxide (Zimmerman [0013]), reading on the claim. Zimmerman teaches this electron acceptor (Zimmerman [0013]), releases ions for transport mobility and allows for ionic conductivity (Zimmerman [0074]).
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the electron acceptor of Shelekhin with another suitable electron acceptor such as a quinone, TCNE, chloranil, or sulfur trioxide, as taught by Zimmerman in order to improve ionic conductivity in the cathode, and they are taken to be suitable alternates for the same purpose (See MPEP 2144.06(II)). 
Regarding Claim 3, Shelekhin discloses all of the claim limitations as set forth above. Shelekhin is silent regarding the specific additive. 
Zimmerman further teaches wherein the additive is selected from a number of suitable electron acceptors including 2,3, dicloro-5,6-dicyano-1,4-benzoquinone,  (a quinone), TCNE, chloranil (Zimmerman [0013]) all of which reading on the claim.
Regarding Claim 4, Shelekhin discloses all of the claim limitations as set forth above. Shelekhin is silent regarding the specific additive. 
Zimmerman further teaches wherein the additive may be selected from a number of suitable electron acceptors including chloranil (Zimmerman [0013]). 
Regarding Claim 7
Regarding Claim 11, Shelekhin discloses all of the claim limitations as set forth above. Shelekhin further discloses wherein the electrochemical cell is a primary cell (Shelekhin [0010]). 
Regarding Claim 13, Shelekhin discloses all of the claim limitations as set forth above. Shelekhin further discloses wherein the cathode additive content may be adjusted, as long as it does not detrimentally impact the inclusion active material, and must be in enough quantity to provide the benefit (Shelekhin [0042]).
Zimmerman further teaches wherein the cathode includes the additive (Zimmerman [0124]) and wherein an amount of the active material is preferably 50-90wt% (Zimmerman [0131]) and can include a filler in an amount of 5-50% (Zimmerman [0131]) and an electrically conductive component in an amount of 5-25% (Zimmerman [0131]), the rest being base polymer and dopant. Of this, the dopant is included in the base polymer in a ratio polymer/dopant 2 to 10, preferably 3 to 5 (Zimmerman [0131]), meaning the dopant is 17% to 25% of the polymer. Of the total cathode layer, this means the polymer is included up to 100%-(50%+5%+5%)=40% polymer; and 25% (dopant) of the polymer is 0.25*0.40= 0.10=10% max, which overlaps with the claimed range of 6% to 50% by weight. Zimmerman teaches the dopant is included because it is an electron acceptor (Zimmerman [0013]), which releases ions for transport mobility and allows for ionic conductivity (Zimmerman [0074]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate amount of dopant in the cathode material of Zimmerman, such that it overlaps with the claimed range of 6% to 50% in order to provide suitable ion conductivity without sacrificing active material. Furthermore, “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”, see MPEP 2144.05(I).
Regarding Claim 16
Regarding Claim 18, Shelekhin discloses all of the claim limitations as set forth above. Shelekhin is silent regarding the impact of the additive on the capacity or runtime of the electrochemical cell. 
Zimmerman further teaches wherein the specific capacity is high (Zimmerman [0025]), and further where it is higher, about 590 mAh/g, (Zimmerman [0196], Curve A in Fig. 32) than a similar alkaline battery which lacks the additive, about 350 mAh/g (Zimmerman [0196], Curve B comparison in Fig. 32), thus reading on the claim.
Regarding Claim 27, Shelekhin discloses all of the claim limitations as set forth above. Shelekhin is silent regarding the specific additive. 
Zimmerman further teaches wherein the additive may be selected from a number of suitable electron acceptors including sulfur trioxide (Zimmerman [0013]).

Response to Arguments
Applicant’s arguments, filed 08/11/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Zimmerman have been fully considered and are persuasive.  The cell of Zimmerman includes an ionically conducting polymer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 over Shelekhin and Zimmerman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722